Citation Nr: 0501487	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  03-05 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1973 and from March 1976 to December 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania.

The veteran testified at an October 2004 Video Conference 
hearing before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran contends, in essence, that he has a psychiatric 
disability that either had its onset in service or is 
secondary to his service-connected disabilities.  With 
respect to the direct incurrence aspect of his claim, the 
Board observes, as has the RO&IC, that in March 1980 the 
veteran was treated for psychiatric problems and a service 
examiner diagnosed him as having acute situational reaction 
of adulthood with explosive and aggressive features, which 
was of moderate severity and had apparently resolved.

During his October 2004 video conference hearing before the 
undersigned, the veteran testified that the Social Security 
Administration (SSA) had awarded him disability benefits for 
his psychiatric disorder.  The evidence of record does not 
indicate that the SSA decision or any associated medical 
records have been associated with the veteran's claims files.  
If such SSA decision and medical records exist, they should 
be obtained and incorporated into the claims file.  38 U.S.C. 
§ 5103A (West 2002).

The veteran also testified that he initially sought treatment 
for his psychiatric disability at the Philadelphia VAMC in 
1987.  Although other VA treatment records for this time 
period are of record, there are no 1987 psychiatric treatment 
records associated with the claims file.  As these alleged 
records would be pertinent to the claim for service 
connection for an acquired psychiatric disorder and would be 
within the control of VA, they should be obtained, if 
available, and associated with the claims file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Among other things, the VCAA requires that VA will provide a 
medical examination when the record of the claim does not 
contain sufficient medical evidence for VA to adjudicate the 
claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004); see also Duenas v. Principi, 03-1251, 
(U.S. Vet. App. December 15, 2004).  

As noted above, the veteran maintains service connection for 
an acquired psychiatric disorder on both a direct and 
secondary basis.  Although the February 2003 VA psychiatric 
examination report provides an opinion regarding an 
etiological link on a direct basis, the record does not 
contain a medical opinion addressing whether the veteran's 
currently diagnosed depression might be secondary to his 
service-connected disabilities.  A medical examination that 
addresses the etiology of this disease must be provided, to 
include whether it was manifested within a year of the 
veteran's discharge and whether it is secondary to his 
service-connected disabilities.  As such, the Board is of the 
opinion that, on remand, the veteran should be scheduled for 
a VA psychiatric examination in order to determine the 
nature, extent, and etiology of any psychiatric disorder 
found to be present.

In view of the above, this matter is REMANDED for the 
following actions:

1.  The RO&IC should obtain all treatment 
records, to specifically include those 
for psychiatric treatment, from the VA 
Medical Center in Philadelphia, 
Pennsylvania, dated from 1987 to the 
present.

2.  The RO&IC should request all 
documents pertaining to any award of 
benefits from the SSA, to include a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.

3.  Then the RO&IC should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination, to 
determine the nature, extent, and 
etiology of any psychiatric disorder 
found to be present.  The claims folder 
must be made available to the examiner 
and he or she must review it prior to the 
preparation of the examination report.  
All appropriate tests must be conducted 
and all examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth.  

Based on a review of the veteran's 
complete claims folder, and based on the 
results of the veteran's examination, the 
examiner should address the following 
questions:  (i) whether it is as least as 
likely as not that the veteran's has a 
psychiatric disorder had its onset during 
his period of active service; (ii) 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disorder that was manifested within one 
year following his discharge from service 
in December 1985; and (iii) whether it is 
at least as likely as not that any 
psychiatric disorder found to be present 
was caused or aggravated by his service-
connected disabilities.

4.  Thereafter, the RO&IC should 
undertake any other development deemed 
necessary and readjudicate the veteran's 
claim.  If the claim remains denied, a 
supplemental statement of the case must 
be provided to the veteran and his 
representative.  The RO&IC must ensure 
that the veteran has been properly 
notified what evidence is necessary to 
substantiate his claim, what portion of 
that evidence must be secured by the 
veteran, and what portion will be secured 
by VA.  He should also be advised to 
submit any evidence in his possession 
that might help substantiate this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


